DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Response to Amendment
Amendment filed 10/20/2022 has been entered and fully considered. Claims 9-16 and 26-40 are pending. Claims 1-8 and 17-25 are cancelled. Claims 37-40 are withdrawn. Claims 9-16 and 26-36 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
Applicant argues that Cameron, Bowen and Murison does not teach or suggest a system comprising a mobile computing device configured to determined operational settings based on usage preferences, including a dosage limit, and to decrease the dosage limit over time based on determining a recommended session dosage derived from information related to the user. 
Examiner notes that these limitations were not previously presented. The newly added limitations will be addressed in this Official Correspondence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
____________________________________________________________________
Claims 9-16, 26, 29, 30, 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMERON (US 2016/0331026) in view of BOWEN et al. (US 2016/0157524) and MURISON et al. (US 2016/0366946)
With respect to claim 9, CAMERON discloses a vapor delivery apparatus (Title; Abstract) along with a smart phone (e.g., mobile communication device) (Paragraphs [0048], [0051]) comprising: a power source (Paragraphs [0049] and [0045]); a container (e.g., reservoir) configured to hold a vaporizable liquid (Paragraph [0055], [0058] and [0059]); a heater (Paragraph [0087]) configured to vaporize the vaporizable liquid; one or more sensors (Paragraphs [0062], [0063], [0072]-[0078]) that provide data (e.g., generate data) (Paragraph [0068]) representing flow pressure representing intended use of the vaporizable material (Paragraph [0062], [0141]; a transceiver (Paragraph [0053]) for wirelessly communicating with the smart phone (e.g., mobile computing device) and configured for receiving a set of commands to control the functionality of the device (e.g., operational settings) ((Paragraphs [0055], [0056]). The settings communicated to the device include the target dose (e.g., dosage limit) (Paragraph [0086], [0084], [0153]-[0158], [0160]- [0163]). The device further comprises a controller for controlling the device as noted above (Paragraph [0049], [0138]; Figure 1, 15) and also provide a plurality of feedback based on conditions of the session (Paragraph [0079]) which includes a time period (Paragraph [0052], [0112], [0140], [0151]). The smartphone is used to configure the operational settings  of the usage preferences (Paragraphs [0051], [0052],  [0111], [0123][0140], [0143], [0144]) and the smartphone is used to decrease dosage according to the users input of the desired rate of decrease ((Paragraph [0151], [0052], [0129], [0130]). 
CAMERON does not explicitly disclose that the different feedback is indicative of the progress of the session based on at least the dosage limit. BOWEN et al. discloses that an alert is made to the user when a threshold dosage has been reached or exceeded (Paragraphs [0007]) and the device can be disabled upon reaching the total dose during the time period (e.g., usage is monitored to not exceed a dosage limit) (Paragraph [0022] and [0026]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to configure the controller of CAMERON to provide feedback via alerts to the user, as taught by BOWEN et al., so that the user can be notified that the appropriate dose has been reached and the device is being disabled. 
CAMERON does not explicitly disclose that the plurality of different feedback includes a first feedback indicative of a start of the session, a second feedback indicative of a halfway point of the session, and a third feedback indicative of an end of the session. 
MURISON et al. discloses a series of 6 LEDs along one face. All of the LED lights illuminate at the start of a session and go out as the vaporizer is used. Thus, it is easier to regulate nicotine consumption (Paragraph [0048]). It would have been obvious, prior to the effective filing date of the claimed invention, to provide the LED system on the device of CAMERON, as taught by MURISON et al. so that the user can be notified of the progress of the session and have an easier time regulating their nicotine consumption. 
By having 6 LEDs that progressively de-illuminate, the user is provided with a series of illuminated feedback. When all are lit (e.g., feedback showing the start of the session) the user knows that the session has started and the full 8 or 10 puffs are available for the session. When none are lit (e.g., third feedback showing the end of the session) then the user is notified that the session has ended. When 3 of the lights are lit (e.g., second feedback showing the midway point of the session) then the user knows that half of the remaining puffs are present in the session. 
With respect to claims 10 and 11, CAMERON discloses that the device dispenses nicotine (Paragraph [0135]). BOWEN et al. discloses that the dose is determined for a period of time. When the total dose is reached or exceeded for the time period, the device is disabled (e.g., operational setting to limit the amount of nicotine drawn from the vaporizer for said time period) (Paragraph [0022]). The information is related to the baseline rate of nicotine consumption (e.g., previous consumption over time (Paragraph [0129], [0060], [0165]). 
With respect to claim 12, BOWEN et al. discloses that the dosage limit is controlled over a time period by disabling the device. The time period can be each puff (e.g., each use) (Paragraph [0022]). The information can also relate to the daily dosage of nicotine (Paragraphs [0084], [0086], [0151]-[0155]). 
With respect to claim 13, BOWEN et al. disclose that the total does is total dose is set for a period of time (Paragraph [0022]) and [0112]-[0114]). 
With respect to claim 14, CAMERON discloses that the device comprises a user interface (user input device) for receiving commands from the user to operate the device (Paragraphs [0053]-[0055]). 
With respect to claim 15, CAMERON discloses  that the usage preferences include unlocking the device (Paragraphs [0055] and [0101]) to use the device (Paragraphs [0102]-[0103]). 
With respect to claim 16, CAMERON discloses that the input/output device includes the smartphone (e.g., mobile computing device) for receiving instructions (e.g., input action) (Paragraph [0051] [0062]) and another input device such as a button that receives input (e.g., physical action) from the user (Paragraph [0053]). 
With respect to claim 26, CAMERON discloses that the feedback include vibrations (e.g., haptic feedback), visual cues such as colors and audio (Paragraph [0079]). 
With respect to claim 28, CAMERON discloses a light emitting element on the device configured to illuminate in response to suction applied to the outlets (Paragraphs [0061]) as the user puffs (Paragraph [0157]). The intensity of illumination  changes based on the amount of suction (Paragraph [0061]). 
With respect to claim 30, CAMERON discloses that the feedback includes different mixtures of fluids of the container (e.g., different volumes, densities and flavors) based on the input or signals (Paragraph [0091]). 
With respect to claim 32, CAMERON discloses  that the device is configured to detect suction (e.g. start of the session) and activate the vapor device and illuminate the device (Paragraphs [0061]-[0063]) (e.g., detecting the start of a session and provide a plurality of feedback). 
With respect to claim 33, CAMERON discloses  that the device is configured to detect suction (e.g. start of the session) and activate the vapor device and illuminate the device (Paragraphs [0061]-[0063]) 
With respect to claim 34, CAMERON discloses that the controller is configured to control operation of the heater based on mixing of the liquids (e.g., usage of the vaporizable material) and operation settings (Paragraph [0083], [0087], [0091]). 
With respect to claim 35, CAMERON does not explicitly disclose the claimed body and cartridge. BOWEN et al. disclose that the device comprises a cartridge (Figure 7) comprising a reservoir and heater (Paragraphs [0164]) for a more controlled initial state (Paragraph [0165]). The device further includes a device body having a receptacle that receives the cartridge (Paragraph [0091]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the device of CAMERON provided with a receptacle for mating with a cartridge having the reservoir and heater, as taught by BOWEN et al. so that the cartridge can be replaced when depleted and the cartridge can be maintained in a more controlled state. 
With respect to claim 36, CAMERON discloses that the sensors are in the device (Paragraphs [0140], [0141]). 


____________________________________________________________________________
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMERON (US 2016/0331026) in view of BOWEN et al. (US 2016/0157524) and MURISON et al. (US 2016/0366946) as applied to claims 9-16, 26, 29, 30, 32-36 above, and further in view of GALLOWAY et al. (US 2015/0020825).
With respect to claim 27, modified CAMERON discloses that the feedback includes vibration sequences (CAMERON, Paragraphs [0079] and [0111]). Modified CAMERON does not explicitly disclose that the vibration pulses are of increasing or decreasing intensity. GALLOWAY et al. discloses that the haptic feedback is of increasing or decreasing intensity in response to fluid level of the reservoir, power deliver to the heater, or the like (Paragraph [0042]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide feedback in modified CAMERON in the form of increasing or decreasing vibrations, as taught by GALLOWAY et al., so that the user can be informed of various conditions of the device. 




__________________________________________________________________________
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMERON (US 2016/0331026) in view of BOWEN et al. (US 2016/0157524) and MURISON et al. (US 2016/0366946) as applied to claims 9-16, 26, 29, 30, 32-36 above, and further in view of WEIGENSBERG et al. (US 2015/0272223).
With respect to claim 29, modified CAMERON does not explicitly disclose that the audio feedback includes sounds of increasing or decreasing frequency. WEIGENSBERG et al. discloses that the warning can be a sound and the frequency of which can indicate how soon the battery may be depleted (Paragraph [0056]). Moreover, the frequency of the warning can be increased to indicate that depletion of the battery is approaching (Paragraph [0055]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the alert of modified CAMERON, as a sound with increasing frequency, as taught by WEIGENSBERG et al., so that the user can be warned of a depleting battery. 

___________________________________________________________________________
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMERON (US 2016/0331026) in view of BOWEN et al. (US 2016/0157524) and MURISON et al. (US 2016/0366946) as applied to claims 9-16, 26, 29, 30, 32-36 above, and further in view of RUBIN (US 2017/0368273).
With respect to claim 31, modified CAMERON does not explicitly disclose that the feedback includes airflows having increased or decreased resistance. RUBIN discloses that the device allows for the air flow resistance to be changed base on the user inputs (Paragraph [0020]) so as to enhance deliverability of the aerosol under a greater range of conditions (Paragraphs [0016] and [0017]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure the feedback of modified CAMERON to vary the resistance of the air flow through the device, as taught by RUBIN, so that the device can be optimized under a greater range of conditions. 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745